Case 1:20-cv-21601-KMW Document 19 Entered on FLSD Docket 04/29/2020 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTICT OF FLORIDA

                               CASE NO. 20-21601-CIV-WILLIAMS

  UNITED STATES OF AMERICA,

                  Plaintiff,
          vs.

  GENESIS II CHURCH OF HEALTH AND
  HEALING;
  MARK GRENON;
  JOSEPH GRENON;
  JORDAN GRENON; and
  JONATHAN GRENON,

              Defendants.
  ____________________________________/

                         UNITED STATES’ CERTIFICATE OF SERVICE
          Pursuant to this Court’s Order [D.E. 13], undersigned counsel, on behalf of the United

  States, states as follows:

          1.      On April 17, 2020, the Court’s Order granting the government’s motion for

  temporary restraining order [D.E. 4] (the “TRO”) was served via the U.S. Marshals Service on

  Defendant Genesis II Church of Health and Healing (“Genesis II”). See Process Receipt and

  Return attached hereto as Exhibit “1.”

          2.      On April 17, 2020, the Complaint [D.E. 1], motion for temporary restraining order

  and preliminary injunction [D.E. 3] (the “Motion”), and TRO, were served via electronic mail on

  Defendants Genesis II, Mark Grenon, Joseph Grenon, Jordan Grenon, and Jonathan Grenon at the

  following email addresses, known to be those of the Defendants:
      • contact@genesis2church.is
      • mark@genesis2church.is
      • jordan@genesis2church.is
      • joseph@genesis2church.is
      • jonathan@genesis2church.is

  See April 17, 2020 email from M. Feeley attached hereto as Exhibit “2.”
Case 1:20-cv-21601-KMW Document 19 Entered on FLSD Docket 04/29/2020 Page 2 of 7




         3.      On April 17, 2020, the Complaint, Motion and TRO were served via overnight mail

  on Defendants at 2014 Garden Ln., Bradenton, Florida 34205 and signed for by “A. Grenon.” See

  Federal Express delivery receipt, attached hereto as Exhibit “3.”

         4.      On April 17, 2020, Defendant Mark Grenon responded to the email attached hereto

  as Exhibit “2,” thereby acknowledging service of the Complaint, Motion and TRO. See April 17,

  2020 email from M. Grenon attached hereto as Exhibit “4.”

         5.      On April 21, 2020, Defendants Mark Grenon, Joseph Grenon, Jonathan Grenon and

  Jordon Grenon signed and sent a “Stop Harassment Order” to the Court, Matthew J. Feeley, Donald
  D. Ashley and Richard A. Quaresima. See Stop Harassment Oder, attached hereto as Exhibit “5.”

  The Stop Harassment Order acknowledged the Defendants’ receipt of the Complaint and TRO.

         6.      On April 21, 2020, Defendant Mark Grenon sent a document to the Court and

  Matthew J. Feeley acknowledging the TRO. See April 21, 2020 document attached hereto as

  Exhibit “6.”

         7.      On April 22, 2020, Defendant Mark Grenon again admitted knowledge of the TRO

  by transmission of an email to undersigned counsel. See April 22, 2020 email from M. Grenon

  attached hereto as Exhibit “7.” The April 22, 2020 email was copied to the known email addresses

  of Defendants Joseph Grenon, Jonathan Grenon, and Jordan Grenon.

         8.      On April 24, 2020, Defendant Mark Grenon further acknowledged service of the

  TRO in a letter sent to the Court. See April 24, 2020 M. Grenon email attached hereto as Exhibit

  “8.” The April 24, 2020 email was copied to the known email addresses of Defendants Joseph

  Grenon, Jonathan Grenon, and Jordan Grenon.

         9.      On    April   26,    2020,    Genesis    posted      a   video   on   its   website

  (https://genesis2church.ch) entitled “Part Two – This INSANITY HAS TO STOP!! An Urgent

  Message to the World from Bishop Mark Grenon 4-26-20.” In the video, Defendants Mark Grenon

  and Joseph Grenon discuss the TRO. A transcript of the video is attached hereto as Exhibit “9”

  (pages 27:14-29:20; 42:9-46:20).




                                                      2
Case 1:20-cv-21601-KMW Document 19 Entered on FLSD Docket 04/29/2020 Page 3 of 7




         10.     On April 28, 2020 the Summons, Complaint, Motion and TRO (as well as the copies

  of all filed documents) were physically served on Defendant Genesis. See Return on Service,

  attached hereto as Exhibit “10.”

         11.     On April 28, 2020, the Summons, Complaint, Motion and TRO (as well as copies

  of all filed documents) were physically served on Defendant Jonathan Grenon. See Return of

  Service, attached hereto as Exhibit “11.”

         12.     On April 28, and April 29, 2020, physical service of the Summons, Complaint,

  Motion and TRO (as well as copies of all filed documents) on Defendant Mark Grenon was
  unsuccessfully attempted. See Returns of Non-Service, attached hereto as Exhibit “12.” One of

  the Returns of Non-Service states that Defendant Jonathan Grenon informed the process server

  that Mark Grenon does not reside at 2014 Garden Ln. Bradenton, Florida 34205. Mark Grenon,

  however, recently sent correspondence to the undersigned from this same address. See address

  label attached hereto as Exhibit “13.”

         13.     On April 29, 2020, the Summons, Complaint, Motion and TRO (as well as the

  copies of all filed documents) were physically served on Defendant Jordan Grenon. See Return of

  Service, attached hereto as Exhibit “14.”

         14.     On April 29, 2020, physical service of the Summons, Complaint, Motion and TRO

  (as well as copies of all filed documents) on Defendant Joseph Grenon was unsuccessfully

  attempted. See Returns of Non-Service, attached hereto as Exhibit “15.”

         15.     On April 29, 2020, Defendant Mark Grenon further acknowledged service of the

  TRO in an email sent to the undersigned. See April 29, 2020 M. Grenon email attached hereto as

  Exhibit “16.” The April 29, 2020 email was copied to the known email addresses of Defendants

  Joseph Grenon, Jonathan Grenon, and Jordan Grenon.

         16.     The government is in receipt of information indicating Defendant Mark Grenon

  traveled to Colombia in early February, 2020, and may not presently be in the United States.

         17.     The government is in receipt of information indicating Defendant Joseph Grenon

  traveled to Colombia in late October, 2018, and may not presently be in the United States.


                                                     3
Case 1:20-cv-21601-KMW Document 19 Entered on FLSD Docket 04/29/2020 Page 4 of 7




         18.    Further physical service efforts remain ongoing as to Defendants Mark Grenon and

  Joseph Grenon and the government will update the Court accordingly.


                                                       Respectfully submitted,

   JOSEPH H. HUNT                                       ARIANA FAJARDO ORSHAN
   Assistant Attorney General                           United States Attorney
   U.S. Department of Justice

   GUSTAV W. EYLER
   Director
   Consumer Protection Branch

   Ross S. Goldstein                                    Matthew J. Feeley
   ROSS S. GOLDSTEIN                                    MATTHEW J. FEELEY
   Court ID No. A5502651                                Florida Bar No. 12908
   Senior Litigation Counsel                            Assistant United States Attorney
   Ross.Goldstein@usdoj.gov                             99 N.E. 4th Street, Suite 300
   202-353-4218 (office)                                Miami, FL 33132
   202-514-8742 (fax)                                   Matthew.Feeley@usdoj.gov
                                                        305-961-9235 (office)
   David A. Frank                                       305-530-7139 (fax)
   DAVID A. FRANK
   Court ID No. A5500486
   Senior Litigation Counsel
   U.S. Department of Justice
   Consumer Protection Branch
   P.O. Box 386
   Washington, D.C. 20044
   David.Frank@usdoj.gov
   (202) 307-0061 (office)
   (202) 514-8742 (fax)




                                                   4
Case 1:20-cv-21601-KMW Document 19 Entered on FLSD Docket 04/29/2020 Page 5 of 7



                            Counsel for the United States of America

  OF COUNSEL:

  ROBERT P. CHARROW
  General Counsel

  STACY CLINE AMIN
  Chief Counsel
  Food and Drug Administration
  Deputy General Counsel
  U.S. Department of Health and Human Services


  ANNAMARIE KEMPIC
  Deputy Chief Counsel, Litigation

  JOSHUA A. DAVENPORT
  Associate Chief Counsel for Enforcement
  U.S. Department of Health and Human Services
  Office of the Chief Counsel
  Food and Drug Administration
  10903 New Hampshire Avenue
  Silver Spring, MD 20993-0002




                                                   5
Case 1:20-cv-21601-KMW Document 19 Entered on FLSD Docket 04/29/2020 Page 6 of 7



                                  CERTIFICATE OF SERVICE

          I hereby certify that on April 29, 2020, I electronically filed the foregoing document with
  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
  this day on all counsel of record or pro se parties identified on the attached Service List in the
  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF,
  electronic mail or in some other authorized manner for those counsel or parties who are not
  authorized to receive electronically Notices of Electronic Filing.
                                                       By:    s/ Matthew J. Feeley
                                                              Matthew J. Feeley
                                                              Assistant United States Attorney
                                         SERVICE LIST
                                     United States of America
                                                vs.
                      GENESIS II CHURCH OF HEALTH AND HEALING;
                                        MARK GRENON;
                                       JOSEPH GRENON;
                                     JORDAN GRENON; and
                                     JONATHAN GRENON,
                              CASE NO. 20-21601-CIV-WILLIAMS
                      United States District Court Southern District of Florida


    ROSS S. GOLDSTEIN                                GENESIS II CHURCH OF HEALTH
    Court ID No. A5502651                            AND HEALING
    Senior Litigation Counsel                        contact@genesis2church.is
    Ross.Goldstein@usdoj.gov                         2014 Garden Ln.
    202-353-4218 (office)                            Bradenton, FL 34205
    202-514-8742 (fax)
                                                     MARK GRENON
    DAVID A. FRANK                                   mark@genesis2church.is
    Court ID No. A5500486
    Senior Litigation Counsel                        JOSEPH GRENON
    U.S. Department of Justice                       joseph@genesis2church.is
    Consumer Protection Branch
    P.O. Box 386                                     JORDAN GRENON
    Washington, D.C. 20044                           jordan@genesis2church.is
    David.Frank@usdoj.gov                            6210 35th Avenue West
    (202) 307-0061 (office)                          Bradenton, FL 34209
    (202) 514-8742 (fax)




                                                      6
Case 1:20-cv-21601-KMW Document 19 Entered on FLSD Docket 04/29/2020 Page 7 of 7



    MATTHEW J. FEELEY                      JONATHAN GRENON
    Florida Bar No. 12908                  jonathan@genesis2church.is
    Assistant United States Attorney       2014 Garden Ln.
    99 N.E. 4th Street, Suite 300          Bradenton, FL 34205
    Miami, FL 33132
    Matthew.Feeley@usdoj.gov               Defendants
    305-961-9235 (office)
    305-530-7139 (fax)

    Counsel for United States of America




                                           7
